06/23/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 20-0335


                                       OP 20-0335


 CHERYL HOLDEN RICE,
                                                                         FILED
                                                                          JUN 2 3 2020
               Petitioner,                                              Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         StatP nf nfinntana

        v.
                                                                      ORDER
TWENTY-FIRST JUDICIAL DISTRICT COURT,
MONTANA,HONORABLE HOWARD F. RECHT,
PRESIDING JUDGE,

               Respondent.


       Cheryl Holden Rice(Rice)has filed a "Petition For Writ OfSupervisory Control To
Avoid Being Landlocked," seeking supervision over the order ofthe Twenty-First Judicial
District Court, Ravalli County, entered on June 9, 2020, in the matter of Cheryl Holden
Rice v. John Keeley, Joan Keeley, Cause No. DV 18-132, which set a hearing on June 23,
2020, at 1:30 p.m., to consider the Defendants' Motion to Enforce Settlement Agreement.
Rice's petition was captioned for filing within this Court's Cause No. DA 19-0616, the
pending related appeal involving the parties, and we have revised the caption to reflect the
petition's invocation of this Court's original jurisdiction for purposes of requesting
supervisory control over the District Court.
       The Court has issued a series of recent orders within DA 19-0616, including an
order, dated January 21,2020, granting an unopposed motion to stay the appeal "until such
time as the parties accomplish performance of the parties' settlement agreement" that had
been entered by the parties during appellate mediation to resolve their property dispute.
On March 19,2020,Rice,the Appellant, filed a Status Report indicating that "[t]he parties'
settlement agreement is not completed; however, significant progress has occurred," and
providing factual detail regarding the preparation of a preliminary survey related to
resolution ofthe dispute. That was followed, in April, by the withdrawal ofRice's counsel,
and a series of pro se motions filed by Rice, who still represents herself. The motions
sought a declaration that the settlement agreement between the parties could not resolve
the appeal, which was opposed by the Keeleys, Appellees therein, as well as other relief,
including additional time for Rice to seek other counsel, which Keeleys did not oppose.
This Court's order, entered May 1, 2020, denied Rice's request for a declaration that the
settlement agreement could not resolve the appeal, and granted the request to extend the
stay, providing "this appeal is stayed again until Cheryl completes performance in light of
the settlement agreement." Noting new allegations and evidence offered by Rice,the order
also stated that "any question of [Rice's] performance under the settlement agreement
should be before the Ravalli County District Court." Finally, on May 15, 2020, Rice filed
a "Response and Objection to Motion to Enforce Settlement Agreement(Opposed)" that
objected to Keeleys' motion before the District Court to enforce the settlement agreement,
again attempted to introduce new materials, and sought clarification of this Court's
jurisdiction over the matter. Our order of June 3, 2020, denied the request, and reiterated
the provisions of our order of May 1, 2020, regarding resolution of the settlement issues
by the District Court, stating,"[w]hile this Court hasjurisdiction ofthis pending and stayed
appeal, this Court does not have jurisdiction of any new issues or factual disclosures. ...
Cheryl's newly raised issues concerning the settlement agreement would be before the
District Court." The District Court's order setting a hearing on Keeleys' motion is the basis
of Rice's current petition.
       The petition makes numerous factual allegations about the validity ofthe settlement
process and includes various documents. As we have explained previously, this Court is
not a factfinding body, but reviews the factual determinations made by the trial courts
pursuant to judgments entered therein. The District Court now has the matter of the
settlement agreement before it, and Rice has the opportunity to raise her concerns there.
As to Rice's concern about an apparent conflict with a previous order setting a status .
conference in the matter for a different time, the District Court is fully able to resolve any
scheduling issues with the parties at the time ofthe hearing.

                                              2
       We conclude it has not been demonstrated that the District Court is proceeding
under a mistake of law and causing a gross injustice, for which supervisory control is
required. M. R. App. P. 14(3)(a). There is no basis here to alter the hearing that is
scheduled before the District Court on June 23,2020. Therefore,
      IT IS HEREBY ORDERED that the petition for writ of supervisory control is
DENIED and DISMISSED.
      The Clerk is directed to provide a copy hereof to counsel for the Petitioner, counsel
for Keeleys, and to the Twenty-First Judicial District Court, Ravalli County, Hon. Howard
F. Recht, presiding.
                   01,1
      DATED this 43 day of June, 2020.




                                                 4 di
                                                 "WOW,k                      'IP




                                            3